Citation Nr: 1217326	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  10-46 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypothyroidism.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A thyroid disorder was not documented at service discharge or for many years thereafter; and, the competent and credible evidence of record fails to establish a link between hypothyroidism and the Veteran's active duty service.   


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a June 2009 letter.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

A review of the record reveals that the Veteran's service treatment records were unavailable for review because such records were possibly destroyed in a fire at the National Personnel Records Center.  In cases where a veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2011).  A direct search for the Veteran's records was made through Bolling Air Force Base (AFB) with essentially negative results.  However, the RO was able to obtain the Veteran's separation examination report and Morning Reports in connection with the claim. 

 Medical records from the Harbin Clinic of treatment the Veteran received after service were also associated with the claim folder.  Consideration has also been given to lay statements made by the Veteran in support of the appeal.  No other outstanding records have been identified that have not already been obtained.  

The Board acknowledges that a VA medical examination was not provided with respect to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

Here, a VA examination is not needed to address the Veteran's hypothyroidism claim.  The Veteran's limited service treatment records, which only include his separation examination, do not reflect complaints, treatment, or diagnoses of a thyroid condition or any condition at all.  The separation examination suggests the complete opposite.  Notably, an examination of his neck and throat was normal and other testing, to include a serology, was negative.  There was also no significant interval history reported.  Further, there is no evidence of this condition until over 50 years post-service and no competent evidence linking the Veteran's hypothyroidism with his active service.  The Veteran has indicated that although he had treatment for this condition in service from his private family physician and later from his son, both of those physicians are now deceased and their medical records are unavailable.  His prescription history for thyroid medication dates to less than a decade.  Further, as will be discussed below, the Veteran lacks the competency to render a diagnosis of this condition.  Thus, given the absence of any objective medical evidence of complaints, treatment, or diagnosis of a thyroid disorder until many years post-service, the Board finds that an opinion addressing the etiology of the Veteran's current hyperthyroidism would at best be speculative and thereby carry no probative value.

The Veteran was offered a Board hearing and declined the offer.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran claims that service connection is warranted for hypothyroidism based upon service incurrence.  He maintains that he was seen in service for a "mass in the neck."  He stated that his condition was misdiagnosed as such, and he was scheduled for surgery.  He stated that his family physician advised against the surgery, he cancelled the surgery, and his family physician thereafter successfully treated the condition with an Iodine solution.  Synthroid was later discovered and he stated that he has been treated for the condition with Synthroid since that time.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service treatment records are not associated with the claims folder.  They have not been located and are presumed to have been destroyed in a fire at the National Personnel Records Center.  A search for a records was also made through Bolling AFB.  The Veteran's November 1954 separation examination from service was located.  Clinical evaluation of the neck and throat was found to be normal on examination.  The report indicated that there was no significant interval history.  He was found qualified for separation from service.  

Morning Reports associated with the claims folder indicate the Veteran was excused from duty two days in September 1953, one day in April 1954, and one day in May 1954.  There is no indication on the record for the purpose of these absences.  

Private medical records from Harbin Clinic from October 2004 to May 2009 were associated with the claims folder.  These records show that the Veteran was treated for hypothyroidism, well-controlled, and prescribed Synthroid for the condition.  

At the outset, the Board emphasizes that there were no findings of treatment or diagnoses of a thyroid disorder or any other glandular problem in service.  Although it is presumed that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center, his separation examination from service, which is of record, does not show any complaints, treatment, or diagnosis of hypothyroidism.  Although the Veteran claims that the condition was misdiagnosed in service as a mere mass in the neck, the separation examination shows clinical evaluation of the neck and throat to be normal.  The Veteran also has indicated in his November 2009 notice of disagreement, that nothing was done during his discharge physical and there were quite a few men processing that afternoon and that he drove immediately home thereafter.  That may be true, but the separation examination also indicated that there was no significant interval history reported.  Therefore, in addition to normal clinical findings of the throat and neck, the Veteran reported no significant interval history at his separation examination.  There is no evidence that a hypothyroid condition was diagnosed at separation or at any time within close proximity to service.  The contemporaneous objective medical evidence is simply against the finding that hypothyroidism was shown/diagnosed during the Veteran's active service.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's hypothyroidism is causally related to active service.  

Specifically, other than the Veteran's statement of such, the competent and credible evidence is against the finding that the Veteran's hypothyroidism is related to service.  As discussed, the medical evidence associated with the claims folder does not show evidence of hypothyroidism prior to 2004.  It is true that those records do not diagnose hypothyroidism, which suggests a diagnosis of the condition prior to that time.  However, the fact remains that, aside from the his personal statements, there is not one iota of evidence documenting the Veteran's treatment for hypothyroidism since the 1950's, which is what he alleges. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced hypothyroidism since active service.  It is equally true that he is competent to identify some types of symptoms that may be ascribed to hypothyroidism.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of this condition.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Although the Veteran stated that he had hypothyroidism in service, the limited evidence then of record does not reveal such.  No deficits that could be attributed to hypothyroidism have been identified with service.  Consideration has been given to the Veteran's statements that he has been treated for hypothyroidism since service on a continuous basis and he has been treated with Synthroid since the 1950's for this condition.  However, the fact remains that there is an approximately 50 year period between the first documented treatment for this problem and the Veteran's service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Board also notes that the Veteran indicated in a statement of August 2009, that he was treated by a physician prior to his present physician, who was the son of the doctor who initially treated him for hypothyroidism with Iodine in the 1950's.  Unfortunately, the physician who treated him with Iodine and his son, are now both deceased.  He claims that his present physician replaced these doctors at the Harbin Clinic in 1998, but none of the records for hypothyroidism are reflective of treatment records from those doctors, of his present doctor in 1998, or any other records prior to 2004.  Indeed, the Board is left to wonder why the Veteran would wait 50 years to file a claim for this disorder, if, as he argues, he has been experiencing chronic symptoms of the disorder since service.  This too bears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypothyroidism to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  There is no medical evidence of record, and the Veteran has not indicated that any physician has associated, his hypothyroidism to his active service.   

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his hypothyroidism disorder.  See Jandreau v. Nicholson.  Because hypothyroidism is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his hypothyroidism are found to lack competency.

Thus, as a nexus between the Veteran's claimed hypothyroidism and his active service have not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypothyroidism.  



ORDER

Service connection for hypothyroidism is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


